 
Exhibit 10.2
 
RENEWAL OF
 
EMPLOYMENT AGREEMENT BETWEEN
 
GREGORY A. DUNCAN AND
 
SUSQUEHANNA BANCSHARES, INC.
 
As of Wednesday, January 16, 2002 employment of Gregory A. Duncan is hereby
deemed to be renewed for three (3) years under the terms and conditions per the
employment agreement dated March 14, 2001, but effective as of February 28,
2001, as amended.
 
The base salary as per Section 4.1 will be $286,000 per year.
 
Attest:
  
SUSQUEHANNA BANCSHARES, INC.
      
/s/ Lisa M. Cavage                                         
  
By: /s/ William J. Reuter                                     
Secretary
  
President and Chief Executive Officer
      
(SEAL)
    



32